19-23649-rdd       Doc 3608        Filed 08/19/21 Entered 08/19/21 08:38:35                     Main Document
                                               Pg 1 of 15

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors.1                                      (Jointly Administered)


            SECOND AMENDED2 AGENDA FOR CONFIRMATION HEARING

Time and Date of Hearing:              The Hearing commenced on August 12, 2021 at 10:00 a.m.
                                       (prevailing Eastern Time). In addition, the Court has set aside
                                       August 19, 2021, August 20, 2021, August 23, 2021, August
                                       25, 2021, August 26, 2021, and August 27, 2021, in each case
                                       beginning at 10:00 a.m. (prevailing Eastern Time), to complete
                                       the Agenda items, if any, that may remain.

Location of Hearing:                   In accordance with General Order M-543 (“General Order M-
                                       543”), dated March 20, 2020, the Hearing will only be
                                       conducted via Zoom® videoconference. Any parties wishing
                                       to participate in the Hearing are required to register their
                                       appearance by 4:00 p.m. (prevailing Eastern Time) the day

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
2
    Amended items appear in bold text.
19-23649-rdd   Doc 3608      Filed 08/19/21 Entered 08/19/21 08:38:35          Main Document
                                         Pg 2 of 15

                               before the Hearing at        https://ecf.nysb.uscourts.gov/cgi-
                               bin/nysbAppearances.pl.

                               Members of the public who wish to listen to, but not
                               participate in, the Hearing free of charge may do so by calling
                               the following muted, listen-only number: 1-844-992-4726,
                               access code 1325127005##.

Copies of Motions:             A copy of each pleading can be viewed on the Court’s website
                               at http://www.nysb.uscourts.gov and the website of the
                               Debtors’ notice and claims agent, Prime Clerk LLC at
                               https://restructuring.primeclerk.com/purduepharma.



  I.   CONTESTED MATTERS:

       1. Seventh Amended Plan. Seventh Amended Joint Chapter 11 Plan of Reorganization
          of Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3545]

                     Responses Received:

                        A.     Pro Se Letter from Carrie L. McGaha [ECF No. 2921]

                        B.     Pro Se Letter       from   Michael    Wilford    Normille,   III
                               [ECF No. 2966]

                        C.     Pro Se Letter from Les Burress [ECF No. 3028]

                        D.     Pro Se Letter from Brian West [ECF No. 3057]

                        E.     Pro Se letter from Thomas Hickey regarding hurdles to voting
                               due to incarceration [ECF No. 3099]

                        F.     Pro Se Letter from Theresa Willis [ECF No. 3100]

                        G.     Pro Se Letter from Teresa VomSaal [ECF No. 3110]

                        H.     Pro Se Letter from James E. Crawley [ECF No. 3111]

                        I.     Letter from Tamara Graham on Behalf of Michael Parkey
                               [ECF No. 3122]

                        J.     Pro Se Letter from Ruby Romas [ECF No. 3123]

                        K.     Pro Se Letter from Kelvin X. Singleton [ECF No. 3125]

                        L.     Pro Se Letter from Shirley Beck [ECF No. 3188]

                        M.     Pro Se Letter from Donald Ernest Allee [ECF No. 3199]
                                             2
19-23649-rdd   Doc 3608    Filed 08/19/21 Entered 08/19/21 08:38:35          Main Document
                                       Pg 3 of 15

                      N.     Pro Se Letter from Mary Butler-Frank [ECF No. 3235]

                      O.     Objection of the United States Trustee (William K. Harrington)
                             to the Sixth Amended Joint Chapter 11 Plan of Purdue Pharma
                             L.P. and its Affiliated Debtors [ECF No. 3256]

                      P.     Limited Objection of Native American Tribe Group to Sixth
                             Amended Joint [ECF No. 3257]

                      Q.     Objection of Independent Emergency Room Physician, Dr.
                             Michael Masiowski, Individually, and as a Putative Class
                             Representative for Chapter 11 Plan of Purdue Pharma L.P. and
                             its Affiliated Debtors [ECF No. 3262]

                      R.     Certain Insurers’ Limited Objection to Plan Confirmation and
                             Reservation of Rights [ECF No. 3263]

                      S.     City of Seattle’s Objection to Confirmation of the Debtor’s Plan
                             of Reorganization [ECF No. 3264]

                      T.     State of West       Virginia’s   Objection    to   Confirmation
                             [ECF No. 3265]

                      U.     Statement of the United States Regarding Shareholder Release
                             [ECF No. 3268]

                      V.     Joint Objection of the State of Connecticut, the State of
                             Maryland, and the District of Columbia to Confirmation of the
                             Debtors’   Sixth   Amended        Plan   of   Reorganization
                             [ECF No. 3270]

                      W.     Objection to Plan and Plan Confirmation (Stacey Bridges)
                             [ECF No. 3271]

                      X.     Joinder and Objection of Gulf Underwriters Insurance Company
                             and St. Paul Fire and Marine Insurance Company to the Sixth
                             Amended Joint Chapter 11 Plan of Reorganization of Purdue
                             Pharma L.P. and its Affiliated Debtors [ECF No. 3272]

                      Y.     Objection of John H. Stewart to Confirmation of the Sixth
                             Amended Joint Chapter 11 Plan of Reorganization of Purdue
                             Pharma L.P. and its Affiliated Debtors [ECF No. 3273]

                      Z.     Joinder of the State of California and the People of the State of
                             California to Objection of the State of Washington and the State
                             of Oregon, and the Objecting States to Confirmation of the
                             Debtors’ Plan of Reorganization [ECF No. 3274]

                      AA. Objection of Certain Canadian Municipal Creditors and
                          Canadian First Nation Creditors to Confirmation of the Sixth
                                        3
19-23649-rdd   Doc 3608     Filed 08/19/21 Entered 08/19/21 08:38:35          Main Document
                                        Pg 4 of 15

                              Amended Joint Chapter 11 Plan of Reorganization of Purdue
                              Pharma L.P. and its Affiliated Debtors [ECF No. 3275]

                      BB.     Objection of the State of Washington, the State of Oregon and
                              the Objecting States to Confirmation of the Debtor’s Plan of
                              Reorganization [ECF No. 3276]

                      CC.     Objection to Plan         Confirmation     (Creighton     Bloyd)
                              [ECF No. 3277]

                      DD. State of Maryland’s Separate Objection and Joinder to the
                          Objections of Connecticut and Washington to Confirmation of
                          the Debtors’ Proposed Sixth Amended Joint Plan of
                          Reorganization [ECF No. 3278]

                      EE.     Joinder of the State of Vermont to Objection of the State of
                              Washington to Confirmation of the Debtors’ Plan of
                              Reorganization [ECF No. 3279]

                      FF.     Joinder of the State of Delaware to the Objection of the State of
                              Washington, the State of Oregon, and the Objecting States to
                              Confirmation of the Debtors’ Plan of Reorganization
                              [ECF No. 3280]

                      GG. Objection of Sarasota County Public Hospital District d/b/a
                          Sarasota Memorial Healthcare System, Inc. to Sixth Amended
                          Plan Joint Chapter 11 Plan of Purdue Pharma L.P. and its
                          Affiliated Debtors [ECF No. 3288]

                      HH. Objection to Fifth Amended Chapter 11 Plan of Reorganization
                          filed by Joyce Villnave [ECF No. 3292]

                      II.     Objection to Fifth Amended Chapter 11 Plan of Reorganization
                              (Motion for Allowance) filed by Jerome J. Ferrier on behalf of
                              Richard McMillan [ECF No. 3293]

                      JJ.     Objection to the Plan & Motion to file late ballots filed by Earl
                              Cobb [ECF No. 3298]

                      KK. Objection to the Plan & Motion to file late ballots filed by Tim
                          Wright [ECF No. 3299]

                      LL.     Objection to Confirmation of Plan Chubb Insurance USAs
                              Objection to the Sixth Amended Joint Chapter 11 Plan of
                              Reorganization of Purdue Pharma L.P. And Its Affiliated
                              Debtors [ECF No. 3301]

                      MM. Joinder of National Union to Certain Insurers' Limited
                          Objection to Plan Confirmation [ECF No. 3304]

                                             4
19-23649-rdd   Doc 3608     Filed 08/19/21 Entered 08/19/21 08:38:35        Main Document
                                        Pg 5 of 15

                      NN. Joint Objection of Certain Distributors, Manufacturers, and
                          Pharmacies to the Sixth Amended Joint Chapter 11 Plan of
                          Purdue Pharma and its Affiliated Debtors [ECF No. 3306]

                      OO. Motion to Withdraw Document filed by Morgan R Bentley on
                          behalf of Sarasota County Public Hospital District [ECF No.
                          3312]

                      PP.     Amended Supplemental Objection of Independent Emergency
                              Room Physician, Dr. Michael Masiowski, Individually, and as
                              Putative Class Representative to Sixth Amended Joint Chapter
                              11 Plan of Purdue Pharma L.P. and its Affiliated Debtors
                              [ECF No. 3323]

                      QQ. Reservation of Rights of Her Majesty the Queen in Right of the
                          Province of British Columbia and other Canadian Governments
                          with respect to confirmation of the Sixth Amended Joint
                          Chapter 11 Plan of Reorganization of Purdue Pharma L.P. and
                          Its Affiliated Debtors [ECF No. 3335]

                      RR.     Objection to Restructuring      of   Purdue    Pharma      L.P.
                              [ECF No. 3357]

                      SS.     AndersonBrecon, Inc. d/b/a PCI Pharma Services' (I) Objection
                              to the Sixth Amended Joint Chapter 11 Plan of Reorganization
                              of Purdue Pharma L.P. and its Affiliated Debtors and (II)
                              Joinder in the Joint Objection of Certain Distributors,
                              Manufacturers, and Pharmacies to the Sixth Amended Joint
                              Chapter 11 Plan of Purdue Pharma L.P. and Its Affiliated
                              Debtors [ECF No. 3359]

                      TT.     Objection to Plan filed by D. Thomas Page [ECF No. 3368]

                      UU. Objection to Confirmation of Plan filed by On behalf of the
                          Farash Family Barbara Farash [ECF No. 3404]

                      VV. Statement of The Raymond Sackler Family in Support of
                          Confirmation of Debtors' Sixth Amended Plan of
                          Reorganization and in Reply to Plan Objections filed by Gerard
                          Uzzi on behalf of The Raymond Sackler Family [ECF No.
                          3438]

                      WW. Objection to Proposed Amendment of Contracts Pursuant to
                          Section 8.4 of Sixth Amended Joint Chapter 11 Plan of Purdue
                          Pharma L.P. and Its Affiliated Debtors [ECF No. 3439]

                      XX. The Mortimer D. Sackler Familys Response to Plan Objections
                          and Statement in Support of Confirmation of The Sixth


                                            5
19-23649-rdd   Doc 3608     Filed 08/19/21 Entered 08/19/21 08:38:35       Main Document
                                        Pg 6 of 15

                              Amended Joint Chapter 11 Plan of Reorganization of Purdue
                              Pharma L.P. and its Affiliated Debtors [ECF No. 3442]

                      YY. Response to Objection of the United States Trustee filed by
                          Michael Patrick O'Neil on behalf of Ad Hoc Group of Hospitals
                          [ECF No. 3453]

                      ZZ.     Response to Insurer Confirmation Objections filed by Paul M.
                              Singer on behalf of Purdue Pharma L.P. [ECF No. 3455]

                      AAA. Redacted Statement of the Official Committee of Unsecured
                           Creditors in Support of Confirmation of the Sixth Amended
                           Joint Chapter 11 Plan of Reorganization of Purdue Phrama L.P.
                           and Its Affiliated Debtors [ECF No. 3459]

                      BBB. Certain Insurers’ Reservation of Rights to Object to the
                           Admission into Evidence of Insurance-Related Documents on
                           Debtors' List of Trial Exhibits [ECF No. 3468]

                      CCC. Objection to Confirmation of Truth Pharm [ECF No. 3462]

                      DDD. Objection of Scotti Madison [ECF No. 3525]

                      EEE. Objection to Restructuring of Purdue Pharma L.P. Et Al.
                           [ECF No. 3575]


                   Reply:

                      A.      Ad Hoc Committee of NAS Childrens Reply To The United
                              States Trustee's Objection To The Fee Settlements Included In
                              The Sixth Amended Joint Chapter 11 Plan Of Reorganization
                              Of Purdue Pharma L.P. and Its Affiliated Debtors
                              [ECF No. 3397]

                      B.      Reply to Objection and Improperly Submitted Amended
                              Supplemental Objection of Dr. Michael Masiowski
                              [ECF No. 3413]

                      C.      The Ad Hoc Group of Individual Victims' Limited Reply in
                              Support of Confirmation of the Debtors' Joint Chapter 11 Plan
                              of Reorganization [ECF No. 3427]

                      D.      The Multi-State Governmental Entities Group's Statement in
                              Support of and Response to Certain Objections to the Sixth
                              Amended Joint Chapter 11 Plan of Reorganization of Purdue
                              Pharma L.P. and Its Affiliated Debtors [ECF No. 3430]

                      E.      Debtors' Memorandum of Law in Support of Confirmation of
                              Debtors' Sixth Amended Joint Chapter 11 Plan of
                                           6
19-23649-rdd   Doc 3608    Filed 08/19/21 Entered 08/19/21 08:38:35         Main Document
                                       Pg 7 of 15

                             Reorganization of Purdue Pharma L.P. and its Debtor Affiliates
                             and Omnibus Reply to Objections Thereto [ECF No. 3461]

                      F.     Ad Hoc Committee's Reply to Plan Objections filed by Kenneth
                             H. Eckstein on behalf of Ad Hoc Committee of Governmental
                             and Other Contingent Litigation Claimants [ECF No. 3465]

                      G.     Debtors' Reply to Joint Objection of Certain Distributors,
                             Manufacturers, and Pharmacies to the Sixth Amended Joint
                             Chapter 11 Plan of Purdue Pharma and its Affiliated Debtors
                             [ECF No. 3506]

                   Related Documents:

                      A.     Notice of Filing of Special Education Initiative Term Sheet
                             [ECF No. 3120]

                      B.     Notice of Filing of Eighth Plan Supplement Pursuant to the
                             Fifth Amended Joint Chapter 11 Plan of Reorganization of
                             Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3121]

                      C.     Letter request for video access to Confirmation Hearing Filed
                             by KatieLynn B. Townsend on behalf of Dow Jones &
                             Company, Inc., Boston Globe Media Partners, LLC, and
                             Reuters News & Media, Inc. [ECF No. 3129]

                      D.     Notice of Filing of Blackline of Sixth Amended Plan
                             [ECF No. 3186]

                      E.     Notice of Filing of Ninth Plan Supplement Pursuant to the Sixth
                             Amended Joint Chapter 11 Plan of Reorganization of Purdue
                             Pharma L.P. and its Affiliated Debtors [ECF No. 3187]

                      F.     Notice of Extension of Voting Deadline [ECF No. 3231]

                      G.     Notice of Filing of Tenth Plan Supplement Pursuant to the Sixth
                             Amended Joint Chapter 11 Plan of Reorganization of Purdue
                             Pharma L.P. and its Affiliated Debtors [ECF No. 3232]

                      H.     Notice of Filing of Eleventh Plan Supplement Pursuant to the
                             Sixth Amended Joint Chapter 11 Plan of Reorganization of
                             Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3246]

                      I.     Letter in Support of Request for Video Access to Confirmation
                             Hearing [ECF No. 3248]

                      J.     Motion for Leave to File Amici Curiae Brief filed by Ira Burnim
                             on behalf of Kennedy Forum and other national organizations
                             [ECF No. 3251]

                                           7
19-23649-rdd   Doc 3608    Filed 08/19/21 Entered 08/19/21 08:38:35         Main Document
                                       Pg 8 of 15

                      K.     Notice of Filing of Twelfth Plan Supplement Pursuant to the
                             Sixth Amended Joint Chapter 11 Plan of Reorganization of
                             Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3283]

                      L.     Certain Distributors, Manufacturers, and Pharmacies Motion for
                             Leave to Exceed Page Limit in Filing the Joint Objection to the
                             Sixth Amended Joint Chapter 11 Plan of Purdue Pharma L.P.
                             and Its Affiliated Debtors [ECF No. 3305]

                      M.     Order Granting Leave to Exceed Page Limit in Filing the Joint
                             Objection to the Sixth Amended Joint Chapter 11 Plan of
                             Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3309]

                      N.     Preliminary Declaration of Christina Pullo of Prime Clerk LLC
                             Regarding the Solicitation of Votes and Tabulation of Ballots
                             Cast on the Fifth Amended Joint Chapter 11 Plan of
                             Reorganization of Purdue Pharma L.P. and its Affiliated
                             Debtors [ECF No. 3327]

                      O.     Letter re Consents to Filing Amici Curiae Brief in Support of
                             Plan [ECF No. 3355]

                      P.     Final Declaration of Christina Pullo of Prime Clerk LLC
                             Regarding the Solicitation of Votes and Tabulation of Ballots
                             Cast on the Fifth Amended Joint Chapter 11 Plan of
                             Reorganization of Purdue Pharma L.P. and its Affiliated
                             Debtors [ECF No. 3372]

                      Q.     Ad Hoc Committee Of NAS Children's Motion For Leave To
                             Exceed The Page Limit In Filing The Reply To The United
                             States Trustee's Objection To The Fee Settlements Included In
                             Sixth Amended Joint Chapter 11 Plan Of Reorganization Of
                             Purdue Pharma L.P. And Its Affiliated Debtors [ECF No. 3396]

                      R.     Declaration of Scott R. Bickford, Esq. In Support of The Ad
                             Hoc Committee of NAS Children's Reply To The United States
                             Trustee's Objection To The Fee Settlements Included In The
                             Sixth Amended Joint Chapter 11 Plan of Reorganization of
                             Purdue Pharma L.P. And Its Affiliated Debtors [ECF No. 3398]

                      S.     Third Supplemental Declaration of Jeanne C. Finegan
                             [ECF No. 3403]

                      T.     Declaration of Rahul Gupta, MD, MPH, MBA, FACP Filed by
                             Michael Patrick O'Neil on behalf of Ad Hoc Group of Hospitals
                             [ECF No. 3405]




                                           8
19-23649-rdd   Doc 3608     Filed 08/19/21 Entered 08/19/21 08:38:35         Main Document
                                        Pg 9 of 15

                      U.      Declaration of Rebecca M.S. Busch, MBA Filed by Michael
                              Patrick O'Neil on behalf of Ad Hoc Group of Hospitals
                              [ECF No. 3407]

                      V.      Declaration of Gayle A. Galan, M.D. FACEP Filed by Michael
                              Patrick O'Neil on behalf of Ad Hoc Group of Hospitals
                              [ECF No. 3408]

                      W.      Declaration of William Legier Filed by Michael Patrick O'Neil
                              on behalf of Ad Hoc Group of Hospitals [ECF No. 3409]

                      X.      Declaration of Richard A. Collura filed by Benjamin S.
                              Kaminetzky on behalf of Purdue Pharma L.P. [ECF No. 3410]

                      Y.      Declaration of Jesse DelConte filed by Benjamin S. Kaminetzky
                              on behalf of Purdue Pharma L.P. [ECF No. 3411]

                      Z.      Declaration of Deborah E. Greenspan filed by Benjamin S.
                              Kaminetzky on behalf of Purdue Pharma L.P. [ECF No. 3412]

                      AA. Declaration of Gautam Gowrisankaran filed by Benjamin S.
                          Kaminetzky on behalf of Purdue Pharma L.P. [ECF No. 3414]

                      BB.     Declaration of Carl J. Trompetta filed by Gerard Uzzi on behalf
                              of The Raymond Sackler Family [ECF No. 3415]

                      CC.     Declaration of Garrett Lynam filed by Gerard Uzzi on behalf of
                              The Raymond Sackler Family [ECF No. 3416]

                      DD. Declaration of Stephen A. Ives filed by Gerard Uzzi on behalf
                          of The Raymond Sackler Family [ECF No. 3417]

                      EE.     Declaration of David Sackler filed by Gerard Uzzi on behalf of
                              The Raymond Sackler Family [ECF No. 3418]

                      FF.     Supplemental Declaration of Jennifer L. Blouin filed by Gerard
                              Uzzi on behalf of The Raymond Sackler Family
                              [ECF No. 3419]

                      GG. Declaration of Maureen M. Chakraborty filed by Gerard Uzzi
                          on behalf of The Raymond Sackler Family [ECF No. 3420]

                      HH. Declaration of Lawrence A. Hamermesh filed by Gerard Uzzi
                          on behalf of The Raymond Sackler Family [ECF No. 3421]

                      II.     Declaration of Timothy J. Martin filed by Gerard Uzzi on behalf
                              of The Raymond Sackler Family [ECF No. 3422]

                      JJ.     Declaration of Mark F. Rule, CFA filed by Benjamin S.
                              Kaminetzky on behalf of Purdue Pharma L.P. [ECF No. 3424]
                                            9
19-23649-rdd   Doc 3608     Filed 08/19/21 Entered 08/19/21 08:38:35       Main Document
                                       Pg 10 of 15

                      KK. Motion to Authorize Raymond Sackler Family's Motion for
                          Leave to Exceed Page Limit in Statement in Support of
                          Confirmation of Debtors' Sixth Amended Plan of
                          Reorganization and in Reply to Plan Objections [ECF No. 3425]

                      LL.     Order signed on 8/5/2021 Granting Leave to Exceed the Page
                              Limit in Filing the Reply to the United States Trustee's
                              Objection to the Fee Settlements Included in Sixth Amended
                              Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P.
                              And its Affiliated Debtors [ECF No. 3426]

                      MM. Declaration of David W. DeRamus, Ph.D. filed by Benjamin S.
                          Kaminetzky on behalf of Purdue Pharma L.P. [ECF No. 3428]

                      NN. Order Establishing Procedures for Remote Hearing on
                          Confirmation of the Joint Chapter 11 Plan of Reorganization of
                          Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3429]

                      OO. Declaration of Joseph L. Turner filed by Benjamin S.
                          Kaminetzky on behalf of Purdue Pharma L.P. [ECF No. 3431]

                      PP.     Declaration of Lianna E. Simmonds filed by Benjamin S.
                              Kaminetzky on behalf of Purdue Pharma L.P [ECF No. 3432]

                      QQ. Declaration of John S. Dubel filed by Benjamin S. Kaminetzky
                          on behalf of Purdue Pharma L.P. [ECF No. 3433]

                      RR.     The Mortimer D. Sackler Familys Motion for Leave to Exceed
                              Page Limit in Filing their Response to Plan Objections and
                              Statement in Support of Confirmation of the Sixth Amended
                              Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P.
                              and its Affiliated Debtors [ECF No. 3435]

                      SS.     Motion to Authorize Leave to Exceed the Page Limit in Filing
                              the Reply to the U.S. Trustee's Objection filed by Michael
                              Patrick O'Neil on behalf of Ad Hoc Group of Hospitals
                              [ECF No. 3437]

                      TT.     Declaration of Jon Lowne filed by Benjamin S. Kaminetzky on
                              behalf of Purdue Pharma L.P [ECF No. 3440]

                      UU. Declaration of Gregory P. Joseph filed by Gerard Uzzi on behalf
                          of The Raymond Sackler Family [ECF No. 3441]

                      VV. Declaration of Gary A. Gotto in Support of Ad Hoc
                          Committee's Reply to Plan Objections and in Support of Plan
                          Confirmation filed by Kenneth H. Eckstein on behalf of Ad Hoc
                          Committee of Governmental and Other Contingent Litigation
                          Claimants [ECF No. 3443]

                                           10
19-23649-rdd   Doc 3608     Filed 08/19/21 Entered 08/19/21 08:38:35       Main Document
                                       Pg 11 of 15

                      WW. Declaration of John M. Guard in Support of Ad Hoc
                          Committee's Reply to Plan Objections and in Support of Plan
                          Confirmation filed by Kenneth H. Eckstein on behalf of Ad Hoc
                          Committee of Governmental and Other Contingent Litigation
                          Claimants [ECF No. 3446]

                      XX. Declaration of Jayne Conroy in Support of Ad Hoc Committee's
                          Reply to Plan Objections and in Support of Plan Confirmation
                          filed by Kenneth H. Eckstein on behalf of Ad Hoc Committee
                          of Governmental and Other Contingent Litigation Claimants
                          [ECF No. 3447]

                      YY. Declaration of Timothy J. Martin filed by Jasmine Ball on
                          behalf of Beacon Company [ECF No. 3448]

                      ZZ.     Declaration of Peter H. Weinberger in Support of Ad Hoc
                              Committee's Reply to Plan Objections and in Support of Plan
                              Confirmation filed by Kenneth H. Eckstein on behalf of Ad Hoc
                              Committee of Governmental and Other Contingent Litigation
                              Claimants [ECF No. 3449]

                      AAA. Declaration of Jessica B. Horewitz, Ph.D in Support of the Ad
                           Hoc Committee's Reply to Plan Objections and in Support of
                           Plan Confirmation filed by Kenneth H. Eckstein on behalf of Ad
                           Hoc Committee of Governmental and Other Contingent
                           Litigation Claimants [ECF No. 3450]

                      BBB. Declaration of Jonathan Greville White filed by Jasmine Ball on
                           behalf of Beacon Company [ECF No. 3451]

                      CCC. Declaration of Alexa M. Saunders filed by Jasmine Ball on
                           behalf of Beacon Company [ECF No. 3452]

                      DDD. Declaration of Jesse DelConte filed by Benjamin S. Kaminetzky
                           on behalf of Purdue Pharma L.P [ECF No. 3456]

                      EEE. Motion of the Official Committee of Unsecured Creditors for
                           Leave to Exceed Page Limit in Statement in Support of
                           Confirmation of the Sixth Amended Joint Chapter 11 Plan of
                           Reorganization of Purdue Pharma L.P. and Its Affiliated
                           Debtors [ECF No. 3457]

                      FFF. Redacted Declaration of Michael Atkinson in Support of the
                           Statement of the Official Committee of Unsecured Creditors in
                           Support of Confirmation of the Sixth Amended Joint Chapter 11
                           Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
                           Debtors [ECF No. 3460]



                                           11
19-23649-rdd   Doc 3608      Filed 08/19/21 Entered 08/19/21 08:38:35         Main Document
                                        Pg 12 of 15

                      GGG. Debtors' Motion for Leave to Exceed the Page Limit in Filing
                           Memorandum of Law in Support of Confirmation of Debtors'
                           Sixth Amended Joint Chapter 11 Plan of Reorganization of
                           Purdue Pharma L.P. and its Debtor Affiliates and Omnibus
                           Reply to Objections Thereto [ECF No. 3462]

                      HHH. Motion to Exceed Page Limit for Ad Hoc Committee’s Reply to
                           Plan Objections [ECF No. 3464]

                      III.     Order Granting Motion to Authorize Leave to Exceed the Page
                               Limit in Filing the Reply to the U.S. Trustee's Objection [ECF
                               No. 3466]

                      JJJ.     Order Granting Motion of the Official Committee of Unsecured
                               Creditors for Leave to Exceed Page Limit in Statement in
                               Support of Confirmation of the Sixth Amended Joint Chapter 11
                               Plan of Reorganization of Purdue Pharma L.P. and Its Affiliated
                               Debtors [ECF No. 3467]

                      KKK. Expert Report of William Hrycay [ECF No. 3469]

                      LLL. Order Granting Motion to Exceed Page Limit for Ad Hoc
                           Committee's Reply to Plan Objections [ECF No. 3473]

                      MMM. Declaration of E. Bryan Sheldon [ECF No. 3476]

                      NNN. Proposed Order Granting Leave to Exceed the Page Limit in the
                           Mortimer D. Sackler Familys Response to Plan Objections and
                           Statement in Support of Confirmation of the Sixth Amended
                           Joint Chapter 11 Plan of Reorganization of Purdue Pharma L.P.
                           and its Affiliated Debtors [ECF No. 3480]

                      OOO. Objection to Confirmation of Amended Plan as relating to
                           Hospital Trust tender of Testimony at Confirmation Hearing
                           [ECF No. 3482]

                      PPP. Motion to Exclude the Expert Testimony of William P. Hrycay,
                           CFA [ECF No. 3490]

                      QQQ. Notice of Motion to Exclude the Expert Testimony of William
                           P. Hrycay, CFA [ECF No. 3491]

                      RRR. Order Granting Leave to Exceed the Page Limit in the Mortimer
                           D. Sackler Family’s Response in Support of Confirmation of the
                           Sixth Amended Joint Chapter 11 Plan of Reorganization of
                           Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3515]

                      SSS. Amended Order Establishing Procedures for Remote Hearing on
                           Confirmation of the Sixth Amended Joint Chapter 11 Plan of

                                             12
19-23649-rdd   Doc 3608   Filed 08/19/21 Entered 08/19/21 08:38:35       Main Document
                                     Pg 13 of 15

                            Reorganization of Purdue Pharma L.P. and its Affiliated
                            Debtors [ECF No. 3521]

                      TTT. Withdrawal of Limited Objection of Native American Tribe
                           Group to Sixth Amended Joint Plan of Reorganization
                           [dkt3257] [ECF No. 3522]

                      UUU. Notice of Filing of Thirteenth Plan Supplement Pursuant to the
                           Sixth Amended Joint Chapter 11 Plan of Reorganization of
                           Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3528]

                      VVV. Motion to Strike Amended Motion to Exclude the Expert
                           Testimony of William P. Hrycay, CFA [ECF No. 3530]

                      WWW. Motion to Strike Declaration of Lawrence Hamermesh and
                         Exclude Expert Testimony [ECF No. 3542]

                      XXX. Stipulation in Connection with the Debtors’ Chapter 11 Plan of
                           Reorganization [ECF No. 3543]

                      YYY. Notice of Filing of Blackline of Seventh Amended Plan [ECF
                           No. 3546]

                      ZZZ. Notice of Filing of Fourteenth Plan Supplement Pursuant to the
                           Seventh Amended Joint Chapter 11 Plan of Reorganization of
                           Purdue Pharma L.P. and its Affiliated Debtors [ECF No. 3547]

                      AAAA. Notice of Filing of [Debtors Proposed] Findings of Fact,
                          Conclusions of Law, and Order Confirming the Seventh
                          Amended Joint Chapter 11 Plan of Reorganization of
                          Purdue Pharma L.P. And Its Affiliated Debtors [ECF No.
                          3552]

                      BBBB. Memorandum of The Raymond Sackler Family in
                          Opposition to Maryland’s Motion in Limine to Preclude the
                          Expert Testimony of Professor Lawrence A. Hamermesh
                          [ECF No. 3554]

                      CCCC. Declaration of Charles Cowan, PhD [ECF No. 3556]

                      DDDD. Letter addressed to Judge Robert D. Drain requesting
                          permission to file out of time the Declaration of West
                          Virginia's expert, Charles Cowan PhD [ECF No. 3557]

                      EEEE. Declaration (Amended) of Rahul Gupta, MD, MPH, MBA,
                          FACP [ECF No. 3565]



                                         13
19-23649-rdd   Doc 3608   Filed 08/19/21 Entered 08/19/21 08:38:35     Main Document
                                     Pg 14 of 15

                      FFFF. Declaration (Amended) of Gayle A. Galan, MD, FACP
                           [ECF No. 3566]

                      GGGG. Declaration (Amended) of William Legier [ECF No. 3567]

                      HHHH. Notice of Withdrawal of Docket Number 3407 [ECF No.
                         3574]

                      IIII. Stipulation Between and Among the Raymond Sackler
                            Family, the Mortimer Sackler Family, the States of
                            Connecticut, Oregon and Washington, and the District of
                            Columbia [ECF No. 3583]

                      JJJJ. Stipulation by the Debtors and Certain Insurers Regarding
                            Certain Insurers Motion in Limine to Exclude Certain
                            Evidence Related Solely to Insurance Coverage and to
                            Strike Insurance-Related Testimony in Debtors Declarations
                            [ECF No. 3588]

                      KKKK. Stipulation Regarding the Objection Filed by Gulf
                         Underwriters Insurance Company and St. Paul Fire and
                         Marine Insurance Company [ECF No. 3589]

                      LLLL. Limited Objection of the States Of Washington, California,
                          Connecticut, Delaware, Maryland, Oregon, Rhode Island
                          and Vermont and The District Of Columbia To Debtors
                          Proposed Order Confirming the Seventh Amended Joint
                          Chapter 11 Plan of Reorganization [ECF No. 3594]

                      MMMM. So Ordered Stipulation Between and Among the
                         Raymond Sackler Family, the Mortimer Sackler Family, the
                         States of Connecticut, Oregon and Washington, and the
                         District of Columbia [ECF No. 3601]

                   Status: This matter is going forward.




                                            14
19-23649-rdd   Doc 3608   Filed 08/19/21 Entered 08/19/21 08:38:35   Main Document
                                     Pg 15 of 15

Dated:   August 19, 2021
         New York, New York


                                      DAVIS POLK & WARDWELL LLP

                                      By:     Eli J. Vonnegut
                                              Eli J. Vonnegut

                                      450 Lexington Avenue
                                      New York, New York 10017
                                      Telephone: (212) 450-4000
                                      Facsimile: (212) 701-5800
                                      Marshall S. Huebner
                                      Benjamin S. Kaminetzky
                                      Timothy Graulich
                                      Eli J. Vonnegut
                                      Christopher S. Robertson

                                      Counsel to the Debtors
                                      and Debtors in Possession




                                        15
